NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



HARVEY MOORE AND ASSOCIATES,            )
INC., a Florida corporation,            )
                                        )
                 Appellant,             )
                                        )
v.                                      )         Case No. 2D17-3193
                                        )
HAHN LOESER & PARKS, LLP, an Ohio )
limited liability partnership; TRIAL    )
PRACTICES, INC., a Florida corporation; )
TRIAL SIMULATIONS, INC., a Florida      )
Corporation; TRIAL VISUALIZATION,       )
INC., a Florida corporation; HARVEY     )
MOORE, an individual; and LYNETTE M. )
MOORE, an individual,                   )
                                        )
                 Appellees.             )
___________________________________)

Opinion filed October 10, 2018.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

G. Donovan Conwell, Jr., of Conwell
Business Law, LLLP, Tampa, for Appellant.

Edmond E. Koester of Coleman,
Yovanovich & Koester, P.A., Naples; and
Edward K. Cheffy of Cheffy Passidomo,
P.A., Naples, for Appellee Hahn Loeser &
Parks, LLP.

No appearance for remaining Appellees.
PER CURIAM.

           Affirmed.




SILBERMAN, KELLY, and BLACK, JJ., Concur.




                                    -2-